Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 1 of 27 PageID #: 16357




         UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF NEW YORK
         UNITED STATES,                                                  SENTENCING
                       -against-                                       MEMORANDUM
                                                                     18-CR-204 (S-3) (NGG)
         CLARE BRONFMAN,
                                    Defendant.


               NICHOLAS G. GARAUFIS, United States District Judge.
               This sentencing statement concerns Defendant Clare Bronfman, who
               entered a plea of guilty to a superseding information, pursuant to a
               plea agreement, on April 19, 2019 to one count of Conspiracy to Con-
               ceal and Harbor Aliens for Financial Gain, in violation of 8 U.S.C. §§
               1324(a)(1)(A)(v)(I) and 1324(a)(1)(B)(i) and one count of Fraudulent
               Use of Identification, in violation of 18 U.S.C. §§ 1028(a)(7),
               1028(b)(1)(D), and 1028(c)(3)(A).

                   CALCULATION OF OFFENSE LEVEL & GUIDELINES RANGE

               The Probation Department recommends that I calculate the Total Of-
               fense Level for Ms. Bronfman’s sentence as 17. (Presentence
               Investigation Report (“PSR”) ¶ 141.) Ms. Bronfman challenges two as-
               pects of the Probation Department’s suggested calculation. First, she
               argues that a three-level increase pursuant to U.S.S.G. § 2L1.1(b)(2)(A)
               is not warranted because the offense of conviction on Count One did
               not “involve[] the smuggling, transporting or harboring of six or more
               unlawful aliens.” (See Def. Sentencing Mem. (“Def. Mem.”) (Dkt. 915)
               at 26-33.) Second, she argues that a two-level increase pursuant to
               U.S.S.G. § 3B1.1(c) is not warranted because her role in the offense of
               conviction on Count One was not as “an organizer, leader, manager, or
               supervisor in criminal activity.” (See id. at 36-38.) Ms. Bronfman sug-
               gests that the correct Total Offense Level is 16. (Id. at 24-25.) The
               Government agrees with Ms. Bronfman that the two-level enhance-
               ment for holding a leadership role is not warranted, but it agrees with




                                                  1
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 2 of 27 PageID #: 16358




               the Probation Department that the three-level enhancement for par-
               ticipation in the smuggling of six or more aliens is appropriate. (Gov’t
               Sentencing Mem. (“Gov’t Mem.”) (Dkt. 922) at 29-31.)
               I agree with Ms. Bronfman that the Total Offense Level is 16, for the
               following reasons.

                    A. Offense Level on Count One
               Under Count One, Ms. Bronfman pleaded guilty to Conspiracy to Con-
               ceal and Harbor Illegal Aliens for Financial Gain. U.S.S.G. § 2L1.1(a)(3)
               provides that the Base Offense Level for this offense of conviction is
               12. At issue is whether I should apply either or both of two possible
               enhancements to the base offense level: a three-level enhancement
               under U.S.S.G. § 2L1.1(b)(2)(A) or a two-level enhancement under
               U.S.S.G. § 3B1.1(c).
               I decline to apply the three-level enhancement for smuggling or har-
               boring six or more aliens. Ms. Bronfman pleaded guilty to the offense
               of conviction in Count One based on charged conduct concerning Jane
               Doe 12. As the Probation Department described in the PSR, evidence
               presented at the trial of Ms. Bronfman’s co-defendant, Keith Raniere,
               suggested that Ms. Bronfman also participated in conspiracies to con-
               ceal and harbor five additional non-citizens. (See PSR ¶¶ 21-38.) While
               the law is clear that the court may consider this evidence in determin-
               ing a defendant’s sentence, see, e.g., United States v. Cacace, 796 F.3d
               176, 191 (2d Cir. 2015)1, I decline to consider it for the narrow issue of
               determining whether to apply this particular Offense Level enhance-
               ment under the Guidelines. Because the charged conduct to which
               Ms. Bronfman pleaded encompassed only one victim, Jane Doe 12, I
               will not apply the enhancement set forth in U.S.S.G. § 2L1.1(b)(2)(A).
               I also decline to apply a two-level enhancement under § 3B1.1(c) on
               the theory that Ms. Bronfman acted in a leadership, management, or


               1When quoting case law, except as otherwise noted, all citations and internal
               quotation marks are omitted, and all alterations are adopted.




                                                    2
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 3 of 27 PageID #: 16359




               supervisory role. Section 3B1.1(c) of the Guidelines indicates that this
               enhancement applies when the defendant was “the organizer, leader,
               manager, or supervisor of one or more other participants” in the of-
               fense of conviction. U.S.S.G. § 3B1.1(c), cmt. n.2. The commentary to
               the Guidelines specifies that non-citizens who are smuggled, trans-
               ported, or harbored by the defendant are “not considered
               participants” for purposes of this enhancement unless they play an ac-
               tive role in the smuggling, transporting, or harboring of additional
               non-citizens. See U.S.S.G § 2L1.2, cmt. n.6. I agree with the Govern-
               ment’s characterization of Jane Doe 12 as a victim of the offense of
               conviction, rather than a co-participant in the offense. (See Gov’t
               Mem. at 30-31.) Accordingly, I find that Ms. Bronfman did not have a
               supervisory role in the commission of this offense, insofar as she did
               not manage or direct the conduct of other participants in the conspir-
               acy to conceal and harbor Jane Doe 12.
               I therefore find that the Adjusted Offense Level on Count One is 12.

                   B. Offense Level on Count Two
               Under Count Two, Ms. Bronfman pleaded guilty to Fraudulent Use of
               Identification. Ms. Bronfman, the Government, and the Probation De-
               partment are all in agreement regarding the calculation of the Offense
               Level on Count Two, and I agree with their reading of the Guidelines.
               Subject to U.S.S.G. § 2B1.1(a)(2), the Base Offense Level for this count
               is 6. An eight-level enhancement applies because the loss amount ex-
               ceeds $95,000. See id. § 2B1.1(b)(1)(E). An additional two-level
               enhancement applies because a substantial part of the fraudulent
               scheme was committed from outside the United States. See id. §
               2B1.1(b)(10)(B).
               I therefore find the Adjusted Offense Level for Count Two is 16.

                   C.   Calculation of Total Offense Level
               We have two counts of conviction, one with an Adjusted Offense Level
               of 12 and the other with an Adjusted Offense Level of 16. According to




                                                  3
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 4 of 27 PageID #: 16360




               § 3D1.4 of the Guidelines, which addresses multiple counts of convic-
               tion, I must take the highest Offense Level and increase it by two levels
               based on the unit calculations under that provision. The highest Ad-
               justed Offense Level is 16, and a two-level increase yields a subtotal of
               18. Because Ms. Bronfman pleaded guilty, she is entitled to a two-level
               reduction for acceptance of responsibility. (See § 3E1.1(a).) A two-level
               reduction from 18 leaves her with a Total Offense Level of 16.

                   D. Calculation of Guidelines Range
               Having determined the Total Offense Level, I will now calculate the
               Guidelines range. Ms. Bronfman’s Criminal History category is I, and
               her Total Offense Level is 16. Using the Guidelines table, I calculate the
               applicable Guidelines range as 21 to 27 months in the custody of the
               Attorney General.

                   SENTENCE

               Having calculated the Guidelines range, I now turn to the sentence I
               will impose. It is well-established law that the Sentencing Guidelines
               are merely advisory, rather than binding on a district court. Gall v.
               United States, 552 U.S. 38, 46 (2007). Accordingly, Supreme Court and
               Second Circuit precedent require that I determine an independently
               “reasonable” sentence based on an “individualized application of the
               statutory sentencing factors” in 18 U.S.C. § 3553(a). United States v.
               Dorvee, 616 F.3d 174, 184 (2d Cir. 2010) (citing Gall, 552 U.S. at 47).
               And while, as the Second Circuit has noted, “in the overwhelming ma-
               jority of cases, a Guidelines sentence will fall comfortably within the
               broad range of sentences that would be reasonable in the particular
               circumstances,” United States v. Betts, 886 F.3d 198, 201 (2d Cir. 2018),
               that is not always the case. See United States v. Wernick, 691 F.3d 108,
               118 (2d Cir. 2012) (“[T[he guideline recommendation is but one factor
               to be considered in selecting an appropriate sentence . . . and we have
               frequently emphasized that a sentencing court has discretion to con-
               sider a broad range of information bearing on the history and
               characteristics of the defendant.”).




                                                   4
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 5 of 27 PageID #: 16361




               That is particularly true in a case such as this one, where the crimes of
               conviction, standing alone, do not fully encompass the larger pattern
               of misdeeds perpetrated by Ms. Bronfman. This case is not about an
               isolated incident of credit card fraud or a run-of-the mill case of har-
               boring of illegal aliens for financial gain. To the contrary, the crimes to
               which Ms. Bronfman has pleaded guilty exist in the larger context of
               the crimes committed by her co-defendants, including Keith Raniere.
               A brief description of that context is therefore necessary before turn-
               ing to an analysis of the § 3553(a) factors.
               Raniere is the founder of an organization called Nxivm, a self-styled
               executive coaching and self-help organization that functioned as a pyr-
               amid scheme in which members paid thousands of dollars for various
               “workshops” and new members were recruited via the promise of
               payments or services for enrolling others into the scheme. (PSR ¶¶ 8-
               13.) Raniere made members of Nxivm call him “the Vanguard,” and he
               maintained a rotating group of fifteen to twenty female Nxivm mem-
               bers with whom he had sexual relationships. (Id.) These women were
               not permitted to have sexual relationships with anyone but Raniere or
               to discuss with others their relationship with Raniere. (Id.) From at
               least 2009 to 2018, Ms. Bronfman served on Nxivm’s Executive Board.
               (Id. ¶ 16.)
               In 2015, Raniere created a secret society called “DOS” or “the Vow.”
               (Id. ¶ 14.) As the PSR explains:
                   DOS was comprised of all female masters (who were Nxivm mem-
                   bers) who recruited and commanded groups of all female slaves.
                   When identifying prospective slaves, masters often targeted
                   women who were experiencing difficulties in their lives, including
                   dissatisfaction with the pace of their advancement in Nxivm. Each
                   DOS slave was expected to recruit slaves of her own, who in turn
                   owed service not only to their masters but also to masters above
                   them in the DOS pyramid. Raniere alone formed the top of the
                   pyramid as the highest master. Other than Raniere, all partici-
                   pants in DOS were women. Raniere's status as head of the




                                                   5
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 6 of 27 PageID #: 16362




                    pyramid was concealed from all newly recruited slaves, other
                    than those directly under Raniere. DOS masters persuaded slaves
                    to join DOS by falsely describing it as a secret women's empower-
                    ment group and that the goal of DOS was to eradicate
                    weaknesses in its members. Prospective slaves were required to
                    provide collateral to prevent them from leaving the group or dis-
                    closing its existence to others. Collateral included sexually explicit
                    photographs and videos of themselves, rights to financial assets,
                    and videos or letters of (true or untrue) confessions that would
                    be damaging to the prospective slave's family members and
                    friends. After joining DOS, slaves were required to provide addi-
                    tional collateral, including sexually explicit photographs, and to
                    pay tribute to their masters, including by performing tasks that
                    would otherwise be compensable. In addition, several DOS slaves
                    were directed to have sex with Raniere to maintain membership.
               (Id. ¶ 14.)2
               DOS operated to abuse and exploit young women for sex, labor, and
               financial gain. There are too many examples to name; to pick one,
               when a DOS “slave” developed feelings for another man, Raniere told
               her parents that she had committed an “ethical breach” and ordered
               that she be confined to a room in her parents’ home without human
               contact. (PSR ¶ 46.) Many DOS slaves were to be branded with a sym-
               bol, which, unbeknownst to the “slaves,” represented Raniere’s
               initials; at Raniere’s instruction, the DOS victim being branded was
               held down by other DOS “slaves” and required to state “Master, please
               brand me, it would be an honor.” (PSR ¶¶ 63-75.) Following a six-week
               jury trial over which I presided, Raniere was convicted of racketeering,


               2 As the PSR Addendum notes, Ms. Bronfman objects to paragraph 14 of the PSR
               because, inter alia, the discussion of DOS “creates a false impression that the
               defendant was aware of or even a participant of DOS.” While I will discuss the
               extent of the Ms. Bronfman’s knowledge of DOS in the context of the § 3553(a)
               factors, I note that Paragraph 14 does not state that Ms. Bronfman was aware
               of or involved with DOS, or that she directly funded it.




                                                     6
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 7 of 27 PageID #: 16363




               racketeering conspiracy, wire fraud conspiracy, forced labor conspir-
               acy, sex trafficking conspiracy, and two counts of sex trafficking.
               To be crystal clear, Ms. Bronfman was not convicted of any of those
               crimes. Ms. Bronfman was not convicted of participating in any rack-
               eteering activity. And there are many aspects of Raniere’s crimes with
               which Ms. Bronfman very well may not have been familiar. Ms.
               Bronfman vigorously disputes the proposition that she was aware of
               either DOS or any sex trafficking that Raniere engaged in, and she vig-
               orously disputes the proposition that she knowingly funded DOS or
               sex trafficking activity. I agree with Ms. Bronfman that the available
               evidence does not establish that she was aware of DOS prior to June
               2017 or that she directly or knowingly funded DOS or other sex traf-
               ficking activities.
               However, I believe that this background about not only Raniere and
               Nxivm—in which she held a leadership role—but also DOS—in which
               there is no evidence that she directly participated—is relevant context
               for my analysis of the appropriate sentence for Ms. Bronfman. Ms.
               Bronfman’s crimes were not committed in a vacuum. They were com-
               mitted in connection with her role in Nxivm and her close relationship
               with Raniere, and I believe that it would be inappropriate for me to
               consider them divorced from that context.

                   A. Materials Considered
               Before turning to an analysis of the § 3553(a) factors, it is important to
               say a word about what I will be considering in that analysis. First, I have
               reviewed the parties’ sentencing submissions. (See Def. Mem.; Gov’t
               Mem.; Def. Reply (Dkt. 927).) I have read the 67 letters submitted in
               support of Ms. Bronfman, as well as the many victim letters that have
               been submitted. I have listened carefully to the victim statements
               made here today in court. And I have heard and considered counsel’s
               arguments.
               I have also considered testimony adduced at Raniere’s trial, to the ex-
               tent it is relevant and has been proven, in my view, by a




                                                   7
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 8 of 27 PageID #: 16364




               preponderance of the evidence. It is well-settled that the scope of a
               sentencing judge’s inquiry when analyzing the § 3553(a) factors is
               “largely unlimited as to the kind of information [the district court] may
               consider, and it is free to consider evidence of uncharged crimes,
               dropped counts of an indictment, and criminal activity resulting in an
               acquittal in determining sentence.” United States v. Bennet, 839 F.3d
               153, 161 n.5 (2d Cir. 2016). I am not bound by the rules of evidence
               that would pertain at a trial, and I am not limited to considering ad-
               missible evidence in determining an appropriate sentence. See United
               States v. Chang, 59 F. App’x 361, 363 (2d Cir. 2003). Particularly rele-
               vant here, the Second Circuit has repeatedly held that a sentencing
               court is entitled to rely on information “gleaned from a trial in which
               the person to be sentenced was neither a defendant nor represented
               by counsel.” Cacace, 796 F.3d at 191; see also United States v. Tracy,
               12 F.3d 1186, 1203 (2d Cir. 1993).

                   B. § 3553(a) factors
               I now turn to the § 3553(a) factors. Under § 3553(a), I must consider
               several factors in imposing a sentence, including the nature and cir-
               cumstances of the offense; the defendant’s history and characteristics;
               the need for the sentence to reflect the seriousness of the offense, to
               promote respect for the law, and to provide just punishment for the
               offense; the need for the sentence to afford adequate deterrence; and
               the need to protect the public.

                        1.   Nature and Circumstances of the Offense
               Ms. Bronfman argues that a below-Guidelines, non-custodial sentence
               is appropriate because there are no aggravating factors, and because
               her actions were “never ill-intentioned.” (See Def. Mem. at 38, 42.) The
               evidence suggests, however, that Ms. Bronfman’s conduct underlying
               her conviction on Count One was particularly egregious because it was
               not only dishonest with respect to the United States government, but
               it was also dishonest and damaging with respect to the individuals
               whom she harbored.




                                                  8
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 9 of 27 PageID #: 16365




               Ms. Bronfman helped Jane Doe 12 to obtain a visa by representing
               that she would make $3,600 per month as a “management consult-
               ant” for the Nxivm-affiliated fitness company Exo/Eso. (Gov’t Ex. A1-
               001.) Instead, Jane Doe 12 was barely compensated for her work. Her
               email correspondence with Ms. Bronfman shows that she repeatedly
               made Ms. Bronfman aware that Ms. Bronfman’s failure to deliver on
               the terms of the employment agreement had left her in dire financial
               straits. In November 2015, for example, Jane Doe 12 emailed Ms.
               Bronfman that “[w]ith no money involved” it was “very difficult [for
               her] to support” herself and to “keep up the pace with no income and
               with the uncertainty of not knowing how I will live each day.” (Gov’t
               Ex. A1-009.) The following month, in December 2015, Jane Doe 12
               emailed Ms. Bronfman that because Exo/Eso was not paying her the
               contractually specified wage she was owed, she needed to find an-
               other source of income “to support myself here.” (Gov’t Ex. A1-012.)
               Jane Doe 12’s victim impact statement makes clear that she felt tre-
               mendous pressure from Ms. Bronfman, who led her to believe that
               she did not deserve the salary provided for in her employment letter
               because any business difficulties that Exo/Eso endured were attribut-
               able to Jane Doe 12’s “personal issues.” (PSR ¶ 114.) According to Jane
               Doe 12’s statement, Ms. Bronfman, despite her financial means and
               earlier commitments to the contrary, explained that she “couldn’t pay
               [her]” because she had failed to enroll enough participants in Exo/Eso
               to generate sufficient revenue. (Id.)
               Ms. Bronfman also used Jane Doe 12’s immigration status as a means
               of pressuring her to continue working without compensation. When
               Jane Doe 12 emailed Ms. Bronfman to ask if she could look for another
               job, Ms. Bronfman replied that it “would impact the work agreement”
               and cause possible visa issues. (Gov’t Ex. A1-012.) Several months
               later, Ms. Bronfman emailed Jane Doe 12 that in order to “stay here”
               she needed to address “one fundamental question yet to be an-
               swered; what are you going to do to earn your visa?” (Gov’t Ex. A1-
               020.)




                                                 9
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 10 of 27 PageID #: 16366




               Importantly, none of these facts are disputed. Ms. Bronfman does not
               contend that she provided Jane Doe 12 with adequate or consistent
               compensation or honored the terms of the employment agreement.
               Rather, she merely suggests that she was surprised to learn that Jane
               Doe 12 was unhappy with the circumstances of her employment, and
               that she thought their relationship was “caring” and a “friendship.”
               (Def. Mem. at 39; see also Clare Bronfman Letter to Judge Garaufis
               (“Bronfman Letter to Court”) (Dkt. 915-1) at ECF p. 1 (suggesting that
               she “never meant [to] hurt” Jane Doe 12 and “wanted to make her life
               better”.) But her characterization is belied by Jane Doe 12’s victim im-
               pact statement and by the email correspondence between Ms.
               Bronfman and Jane Doe 12. In short, I find by a preponderance of the
               evidence that Ms. Bronfman refused to honor the terms of Jane Doe
               12’s employment agreement, demanded work from Jane Doe 12 with-
               out compensation, and emotionally manipulated Jane Doe 12 into
               believing that her own personal failures and job performance—not
               Ms. Bronfman’s refusal to pay her—were the cause of her precarious
               financial situation.
               And all of this emotional and financial pressure came at a severe cost
               to the victim—a cost greater than the sum of its parts. Jane Doe 12
               was eventually recruited into DOS, Raniere’s secret society, in which
               she was pressured into giving up “collateral” and becoming a “slave.”
               (PSR ¶ 114.) I am not suggesting that Ms. Bronfman had a direct role
               in Jane Doe 12’s recruitment into DOS, or even that she was aware of
               it. The evidence before me does not support such a proposition. But I
               do find that the kind of pressure and mistreatment that Jane Doe 12
               was subjected to by Ms. Bronfman put her in a very vulnerable state,
               the kind of state that could make a person more susceptible to being
               recruited into an organization like DOS.
               Moreover, the evidence suggests that this kind of conduct was part of
               a pattern. Ms. Bronfman obtained a visa for another non-citizen so
               that she could supposedly earn $3,600 per month as a management
               consultant at Exo/Eso. (Gov’t Exs. A2-002, 003.) Three months later,




                                                 10
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 11 of 27 PageID #: 16367




               that woman emailed Ms. Bronfman to say that she had not been “pre-
               pared for no income.” (Gov’t Ex. A2-007.) Despite this individual’s
               financial predicament, emails between her and Ms. Bronfman demon-
               strate that Ms. Bronfman’s main concern was that the individual “go
               above and beyond” to pay her back—plus interest. (Gov’t Ex. A2-009.)
               Ms. Bronfman helped obtain a visa for another non-citizen, a woman
               from India, and actually paid her a salary—but then required that the
               woman pay her back when the work responsibilities she was given
               were less than fulltime. (Gov’t Mem. at 8 n.5.) Adrian, the brother of
               Jane Does 2, 3, and 4, submitted a victim impact statement in which
               he states that Ms. Bronfman “told me she was going to help me with
               my immigration problem . . . but she never did,” and that she repeat-
               edly talked him out of returning to Mexico but “made sure I never got
               my visa so that she would always have something to hold over my
               head.” (PSR ¶ 114.)3 And at least one other woman who worked for
               Ms. Bronfman, and who was in the United States pursuant to a visa
               that Ms. Bronfman helped to obtain, was recruited into DOS. (Raniere
               Trial Tr. (“Tr.”) at 150, 207, 211-12.) As a DOS “slave,” she was coerced
               into an unwanted and nonconsensual sexual relationship with Rani-
               ere. (Id. at 219-20, 250-57.)
               What is clear to me, from all of this, is that Ms. Bronfman made prom-
               ises to immigrants that she did not keep, exacted labor that she did
               not pay for, and took advantage of these individuals’ financial straits
               and immigration statuses, in a manner that exacerbated both their fi-
               nancial and emotional vulnerabilities and made them more reliant on
               her and the Nxivm community, sometimes with very harmful conse-
               quences.
               Ms. Bronfman’s conviction on Count Two, for fraudulent use of identi-
               fication, must also be considered in the context of her relationship to
               Raniere and his history and conduct. The charged conduct concerns

               3Ms. Bronfman’s sentencing submission suggests that she considered Adrian
               “akin to a younger brother.” (Def. Mem. at 30.) Apparently, the feeling is not
               mutual.




                                                    11
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 12 of 27 PageID #: 16368




               Ms. Bronfman’s use of credit card and bank account information be-
               longing to a deceased individual who had been a close associate of
               hers and Raniere’s. Over the fifteen months that followed this
               woman’s death, Ms. Bronfman paid approximately $135,000 in bills
               charged to the deceased’s credit card. (PSR ¶ 57; see also Tr. at 4540,
               4556-64.) Additionally, approximately $320,205 in checks and
               $736,856 total disbursements were withdrawn from the deceased’s
               account. (Id.; see also Tr. at 4582.) The Government suggests that this
               conduct was consistent with Raniere’s habit of keeping expenses out
               of his name in an effort to avoid tax liability (see Gov’t Mem. at 17, 44;
               PSR ¶ 57), while Ms. Bronfman characterizes her actions as a mere
               misunderstanding and a victimless crime, since the deceased had left
               the entirety of her estate to Raniere (see Def. Mem. at 40-41). She also
               suggests that her only involvement in the scheme was that her office
               handled bookkeeping for the deceased’s accounts, and that her role
               was therefore minimal and indirect. (Id. at 40, 40 n.6.)
               Ms. Bronfman denies that she engaged in any effort to intentionally
               help Raniere keep money out of his name. (Def. Reply at 18.) I agree
               with her that the preponderance of the evidence available to me does
               not suggest what her specific intentions were in authorizing expendi-
               tures of a deceased woman’s money. But I do find, by a preponderance
               of the evidence, that the facts underlying this offense are consistent
               with a pattern of facts suggesting that Raniere attempted to minimize
               money that was in his name. (See, e.g., Gov’t Mem. at 44; Tr. at 608,
               1449-54.) And I find, by a preponderance of the evidence, that Ms.
               Bronfman’s conduct in committing this offense helped to facilitate
               those efforts on Raniere’s part, regardless of whether or not that is
               what Ms. Bronfman understood herself to be doing. This crime, like
               the crime in Count One, was committed within a larger context of
               more serious crimes and alarming behavior by Ms. Bronfman’s co-de-
               fendants and was consistent with the hallmarks and aims of that
               behavior. That does not necessarily mean that Ms. Bronfman shared
               in those aims, but it is still relevant context, and I can and do take it
               into consideration.




                                                  12
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 13 of 27 PageID #: 16369




                        2.   History and Characteristics
               Ms. Bronfman is a person of considerable privilege and wealth; so
               much so, in fact, that she was able to give Nxivm and other Raniere-
               associated endeavors more than $100,000,000. (See Def. Mem at 67-
               68.) There is nothing wrong with being wealthy, of course. But I am
               troubled by evidence suggesting that Ms. Bronfman repeatedly and
               consistently leveraged her wealth and social status as a means of in-
               timidating, controlling, and punishing individuals whom Raniere
               perceived as his adversaries, particularly Nxivm’s detractors and crit-
               ics. For example, in a 2008 email to Stephen Herbits, a friend of Ms.
               Bronfman’s father whom she believed to have political connections,
               Ms. Bronfman inquired whether criminal indictments could be
               brought against Nxvim critic Rick Ross. She wrote that the “‘Ross camp’
               needs to be fearful, back down and look to fix the[] damage they have
               done” and that “the thought of criminal charges may help inspire this.”
               (Dec. 4, 2008 Bronfman Email (Dkt. 922-2) at ECF p. 5.) In a separate
               email, she indicated that she hoped Mr. Herbits would “rapidly facili-
               tate” Mr. Ross’s indictment and conviction. (Nov. 11, 2008 Bronfman
               Email (Dkt. 922-2) at ECF p. 2.) Mr. Herbits testified at Raniere’s trial
               that Ms. Bronfman also asked him to contact the Attorneys General of
               New York and New Jersey to request that they prosecute Mr. Ross. (Tr.
               at 1330-32.)
               Furthermore, Ms. Bronfman’s efforts to intimidate and silence Nxivm’s
               critics were not limited to its prominent and powerful detractors. In
               2017, for example, she emailed a Mexican lawyer photographs of
               three of Raniere’s former partners along with descriptors that seem to
               be aimed at facilitating the former partners’ contemporaneous identi-
               fication. (May 9, 2017 Bronfman Emails (Dkt. 922-2) at ECF pp. 13-15.)
               According to the Government, all three of these women had become
               vocal critics of Raniere. (Gov’t Mem. at 53.) It is not clear from the rec-
               ord why Ms. Bronfman wanted this lawyer to be able to visually
               identify these women, but it is hard to imagine an innocuous explana-
               tion. Numerous victim impact statements from other individuals




                                                   13
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 14 of 27 PageID #: 16370




               corroborate the fact that Ms. Bronfman was forceful and aggressive in
               her efforts to use the legal system to silence Nxivm’s critics. One
               woman wrote that Ms. Bronfman and Raniere “put a lot of pressure
               on [her] to sue [her] mother because she was publicly speaking out
               about [Nxivm] and they wanted to silence her.” (Id. at 54.) The parents
               of a young woman whom Nxivm sued for publishing its course mate-
               rials online wrote that it is “not possible to overstate” the significance
               of Ms. Bronfman’s financial support for the litigation against their
               daughter, calling her “the very fuel that powered the [Nxivm] engine
               of vengeance and cruelty.” (Id.)
               It was one thing to believe in Nxivm’s mission and methods, and to
               adhere to its teachings. As Ms. Bronfman points out, she was far from
               alone in that respect. (Def. Mem. at 19.) But the record is clear that
               she used her incredible wealth and attempted to use her social status
               and connections not only to support Nxivm’s work, but also as a
               means of intimidating, threatening, and exacting revenge upon indi-
               viduals who dared to challenge its dogma. This culture of stifling and
               threatening dissenters, a culture that Ms. Bronfman clearly partici-
               pated in and perpetuated, is the same culture that gave rise to the
               darkest and most horrific crimes that Raniere and others committed.
               This was one of the mechanisms by which Raniere exerted and re-
               tained power over his victims, and even if Ms. Bronfman did not
               knowingly facilitate Raniere’s worst crimes, as a general matter she
               was his accomplice in the effort to intimidate and silence detractors,
               using her wealth and privilege as a sword on Raniere and Nxivm’s be-
               half.
               Ms. Bronfman’s comfort with using her wealth and status to attack
               perceived enemies is evidenced in further ways. The first involves her
               role in hacking into the computer of her father, Edgar Bronfman. In
               October 2003, Forbes Magazine published an article in which Mr.
               Bronfman was quoted as calling Nxivm a “cult.” From that point on,
               Raniere reportedly considered Mr. Bronfman to be on “the enemy
               side.” (Tr. at 2549-50.) As a result, Raniere told Jane Doe 4 that it would




                                                   14
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 15 of 27 PageID #: 16371




               be good to gain access to Mr. Bronfman’s email. (Id. at 2550.) Initially,
               the plan to access Mr. Bronfman’s emails was that Ms. Bronfman,
               given her relationship with her father, would send him email messages
               containing a link to software that, when opened, would infect his com-
               puter and provide Jane Doe 4 access to his emails. (Id. at 2552-53.)
               Jane Doe 4 testified that she handed Ms. Bronfman a USB with a file
               on it that she would then send to her father as an attachment. (Id. at
               2553.) Ms. Bronfman sent multiple emails with the attachment to her
               father; but the plan was stymied because, for whatever reason, Mr.
               Bronfman did not open the emails. (Id. at 2554.) To overcome this ob-
               stacle, Ms. Bronfman ended up physically plugging a USB drive given
               to her by Jane Doe 4 into her father’s computer, clicking on the neces-
               sary software, and infecting the computer locally. (Id.) Ms. Bronfman
               was successful, and Jane Doe 4 was able to monitor Mr. Bronfman’s
               email, which she did “regularly, mostly at the request” of Raniere. (Id.
               at 2556.) Ms. Bronfman’s attempts to downplay this incident as an
               “unproven” and a mere “family dispute” notwithstanding (see Def.
               Mem. at 65), I find that Jane Doe 4’s testimony credibly establishes Ms.
               Bronfman’s role in this scheme by a preponderance of the evidence.
               And I am troubled by Ms. Bronfman’s dismissive characterization of
               this incident as a “family dispute.” This is serious conduct, and it be-
               came more than a “family dispute” the moment that Ms. Bronfman
               gave access to her father’s email account to individuals who were out-
               side of the family, and who in fact considered her father to be an
               “enemy.”
               Ms. Bronfman was not finished helping Raniere spy on his perceived
               enemies. According to the testimony of FBI Special Agent Michael
               Weniger, Ms. Bronfman paid “upwards of $400,000” to a Canadian
               company called Canaprobe to spy on Raniere’s enemies, including Rick
               Ross. (Tr. at 5013; see also id. at 5014 (evidence of Mar. 3, 2009 Canap-
               robe invoice with subject listed as “Rick Ross” and customer listed as
               “Clare Bronfman”).) In the face of this testimony, Ms. Bronfman now
               argues that she was “led to believe that Canaprobe’s work was legal,”
               because, inter alia, “Canada had different laws than the United




                                                  15
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 16 of 27 PageID #: 16372




               States.” (See Def. Mem. at 65.) While I find it difficult to imagine that
               Ms. Bronfman thought that this kind of surveillance would be legal in
               Canada but not the United States, that debate is purely academic. Ms.
               Bronfman concedes that she was aware that Canaprobe specialized in
               “tracking global asset movement and concealment” (Def. Mem. at 66),
               and the testimony of Special Agent Weniger, supported by substantial
               documentary proof, establishes by a preponderance that Ms.
               Bronfman spent hundreds of thousands of dollars on Canaprobe’s ser-
               vices in an attempt to gain information about Raniere’s so-called
               enemies. I find this behavior to be yet another example of a consistent
               theme for Ms. Bronfman: at every turn, she was a willing partner to
               Raniere in his efforts to intimidate and silence perceived enemies or
               threats.
               Perhaps the most troubling example of this theme concerns Ms.
               Bronfman’s actions once she was confronted with information about
               DOS. Ms. Bronfman is adamant that DOS was a secret society that she
               “neither participated in nor knew anything about.” (See Def. Mem. at
               2; see also id. at 20 (distinguishing things Ms. Bronfman financed such
               as “patents, commodities, and a few loans,” from DOS, which she did
               not finance); Def. Reply at 4 (“Clare Bronfman did not know about
               DOS, had nothing to do with DOS, and did not fund DOS.”).) To be clear,
               the fact that some “commodities,” a “few loans” and “patents” trans-
               lated to Ms. Bronfman giving Raniere and Raniere-associated
               endeavors more than $100,000,000 suggests, yet again, an almost un-
               shakeable commitment to Raniere on the part of Ms. Bronfman. Yet, I
               discuss DOS not because the evidence establishes, for example, that
               Ms. Bronfman funded specific DOS activities or even knew about spe-
               cific DOS rituals in real time. I do not find that the Government has
               proven by a preponderance of the evidence that Ms. Bronfman know-
               ingly funded particular criminal activities. I do not find that Ms.
               Bronfman knowingly funded a sex cult.
               There is ample evidence, however, that as Ms. Bronfman was con-
               fronted with information about DOS, and therefore necessarily




                                                  16
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 17 of 27 PageID #: 16373




               became aware of it, she doubled down on her support of Raniere and
               pursued her now-familiar practice of attacking his critics.
               In June 2017, the existence of DOS started to become known within
               the larger Nxivm community when the husband of Sarah Edmondson,
               a DOS “slave,” publicly confronted a DOS First Line member, Lauren
               Salzman, about the cult. Subsequently, Ms. Salzman began to receive
               requests from DOS slaves—many of whom were longtime Nxivm
               members whom Ms. Bronfman knew—that their collateral be re-
               turned to them. (Tr. at 1805). When asked what she did when she
               received those requests, Ms. Salzman testified that “I forwarded them
               to Clare” because “Clare was heading up our legal initiatives.” (Id.) One
               such email from a DOS victim that Salzman forwarded to Ms.
               Bronfman began as follows: “I am requesting the immediate return
               and/or destruction of the ‘collateral’ I provided to you, as well as the
               nude photographs and videos of me that were produced within DOS
               under your direction.” It continued: “[M]y participation in DOS, and all
               material provided or created during that time, was based on false in-
               formation you gave me.” It concluded, “I don’t want to worry about
               my collateral being exposed and I absolutely have that right.” (See
               Gov’t Mem. at 22-23.)
               Ms. Bronfman protests what she considers to be the Government’s
               assertion that her receipt of these emails imputes to her fore-
               knowledge of DOS’s activities.4 That is not what I find to be true, and I
               do not base Ms. Bronfman’s sentence on the assumption that she
               knew about DOS prior to receiving these emails. What it does impute,


               4Ms. Bronfman also argues that these letters were also sent to the rest of the
               Nxivm board, as well as other members of Nxivm. (Def. Reply at 14.) For one
               thing, Ms. Salzman testified that she specifically forwarded the email she re-
               ceived from a DOS victim asking for her collateral back to Ms. Bronfman. For
               another, the fact that the emails were sent to other people has no bearing on
               the fact that Ms. Bronfman was in receipt of an email from a woman referencing
               collateral of nude photographs and videos that had been extracted from her,
               expressing fear that this collateral would be exposed.




                                                    17
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 18 of 27 PageID #: 16374




               however, and what I do consider relevant, is Ms. Bronfman’s aware-
               ness, in that moment, of DOS victims urgently reaching out to recover
               their “collateral”—including, as Ms. Bronfman now knew, nude pho-
               tographs and videos—and expressing obvious fear that this collateral
               would be exposed. With this knowledge, Ms. Bronfman could have
               begun to distance herself from Raniere and attempt to help those who
               were clearly in need. Instead, she chose to double-down on her sup-
               port for Raniere, even helping to facilitate further intimidation of DOS
               victims. For example, shortly after learning that the New York Times
               would be publishing an article about DOS in September 2017, Raniere
               sent an email to Ms. Bronfman with the subject line “What are your
               thoughts” containing a draft of a threatening letter to be sent to DOS
               victims. (Sept. 13, 2017 Raniere Email (Dkt. 922-1) at ECF p. 2) The let-
               ter that Raniere wanted Ms. Bronfman’s thoughts on is worth reading
               in full:
                   Ms. [DOS victim],
                   I am the chief attorney of a criminal investigation in Mexico of
                   more than 20 individuals tied together in a cooperative destruc-
                   tive network. These individuals, including yourself, have been
                   acting against individuals who participate in the NXIVM corpora-
                   tion community.
                   You are currently connected to several criminal investigations in-
                   volving fraud, coercion, extortion, harassment, stalking, theft,
                   larceny, hate crime, criminal conspiracy, breaking and entering,
                   computer crimes, wire fraud, criminal enterprise, and corporate
                   espionage.
                   I strongly suggest that you cease and desist, undo, reverse, cancel,
                   and retract, participation in all past, present, and future, conver-
                   sations, conference calls, meetings, news media, social media,
                   blogs, or websites, relating to this subject matter until the crimi-
                   nal matters are resolved. You should do everything in your power
                   to affect this.




                                                  18
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 19 of 27 PageID #: 16375




                   Your best course of action to minimize your exposure, in addition
                   to the above, is to repair all damages to parties you have acted
                   against, reconciling with them, and fully cooperating with the
                   criminal investigations. In this regard, I can help you for I repre-
                   sent some of your victims and have access to others.
                   I know that people in the media (and also bloggers and the like)
                   can be coercive, abusive in their power, and force unwitting, un-
                   informed, participants to complicate situations and potentially
                   even waive rights. You still have the ability to pull away from all
                   participation with these people.
                   Please contact me as soon as possible,
               (Id.) Less than thirty minutes later, Ms. Bronfman emailed the text of
               the email to an associate in Mexico. (Sept. 13, 2017 Bronfman Email
               (Dkt. 922-1) at ECF p. 3.) The next day, the DOS victim referenced in
               the draft email received an email from a Mexican attorney, Ricardo
               Olmedo, with an attachment of a Microsoft Word document contain-
               ing, nearly word-for-word, the text of the email sent by Raniere to Ms.
               Bronfman. (Sept. 14, 2017 Olmedo Letter (Dkt. 922-1) at ECF p. 4.)
               Metadata of the Word document received by the DOS victim reflects
               that the creator of the document was Ms. Bronfman. (Gov’t Mem. at
               24.) Raniere sent further drafts of threatening emails to Bronfman,
               who passed them along to Mr. Olmedo, who sent them to DOS victims.
               (See Sept. 18, 2017 Raniere Email (Dkt. 922-1) at ECF p. 5 (draft of
               email to a DOS victim sent from Raniere to Bronfman threatening that
               “[t]he criminal investigations will increase in number, and thorough-
               ness, and will not stop until justice is served. This will not go away”).)
               In other words, here we have Ms. Bronfman, in September 2017,
               working hand-in-hand with Raniere to intimidate and silence victims
               of Raniere’s brutal campaign of sexual abuse and exploitation. I frankly
               find Ms. Bronfman’s explanation of this behavior deeply disingenuous.
               Ms. Bronfman argues that she was “informed individuals associated




                                                  19
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 20 of 27 PageID #: 16376




               with a [Nxivm] Mexico company were being called, scared and per-
               suaded to leave [Nxivm].” (Def. Mem. at 23.) As a result, and
               supposedly out of a magnanimous sense of duty to people who were
               reliant on Nxivm for their income, and whose livelihoods might be put
               at risk if Nxivm members were talked into leaving, Ms. Bronfman ex-
               plains that she “sought legal counsel to help stop what [she was] told
               was criminal behavior based in Mexican law,” and “together with
               [Nxivm] Mexico lawyers. . . aggressively tried to stop the damage.” (Id.)
               Such an argument flies in the face of the facts: Raniere specifically
               sought out Ms. Bronfman to review and forward his threatening let-
               ters, which she then ensured were sent to Raniere’s victims—she
               cannot now seek to pawn off the entire chain of events on counsel.
               Ms. Bronfman further avers that she merely engaged counsel in Mex-
               ico out of a concern that Nxivm’s client list was being misused. (Def.
               Reply at 14-15.) That suggestion is belied by the language of the letter,
               which is plainly written in a manner designed to threaten its recipient.
               In lieu of any mention of the Nxivm client list, the letter accuses its
               recipient of being “connected to several criminal investigations involv-
               ing fraud, coercion, extortion, harassment, stalking, theft, larceny,
               hate crime, criminal conspiracy, breaking and entering, computer
               crimes, wire fraud, criminal enterprise, and corporate espio-
               nage.”(Sept. 13, 2017 Raniere Email at ECF p. 2.) That is a threat.
               And, not surprisingly, recipients of these emails felt threatened. One
               DOS victim who received a threatening letter writes the court that
               “[w]ords cannot describe” the experience of receiving a “threatening
               letter from a lawyer in Mexico that basically warned me that I better
               keep my mouth shut about DOS or I would suffer the consequences.”
               (Gov’t Mem. at 49.) Another DOS victim who received such a letter
               writes that the letter represented an “underhanded intimidation tac-
               tic to scare me into remaining silent.” (Id.) The victim’s statement
               continues, “[w]hen I was at my most vulnerable, Clare Bronfman trau-
               matized me.” (Id.)




                                                  20
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 21 of 27 PageID #: 16377




               The trend continued for Ms. Bronfman. In December 2017, Ms.
               Bronfman issued a public statement in which she falsely characterized
               DOS as a “sorority” that “truly benefited the lives of its members, and
               does so freely.” (Bronfman Stmt. (Dkt 922-1) at ECF p 12.) Ms.
               Bronfman is adamant that at the time she made this statement, “she
               was acting with limited information,” and that she “did not understand
               the full scope of DOS until Keith Raniere’s trial.” (Def. Reply at 15.)
               What Ms. Bronfman did know at the time, however, was that DOS vic-
               tims were reaching out to Lauren Salzman asking for their “collateral”
               of nude photographs and videos to be returned. She knew that Rani-
               ere had sent threatening letters to DOS victims—letters she helped
               draft and send. She knew that in October of 2017, the New York Times
               published an expose on DOS, in which, for example, former DOS
               “slave” Sarah Edmondson describes getting branded and saying, as in-
               structed, “Master, please brand me, it would be an honor.”5 Yet, Ms.
               Bronfman was too concerned with, as she put it in her December 2017
               statement, the potential “tragedy” of losing the “innovative and trans-
               formational ideas and tools” of Nxivm to acknowledge the horrors that
               had occurred within the community to which she both belonged and
               helped lead, or to take action on behalf of those who had been badly
               hurt. (Bronfman Stmt.) To the contrary, she acted against their inter-
               ests and in defense of Raniere—yet again—by seeking to have criminal
               charges brought against Ms. Edmondson in Vancouver. (Gov’t Mem.
               at 23.) She subsequently travelled to Mexico to live with Raniere, dur-
               ing which time Raniere invited First Line DOS members to participate
               in a “recommitment ceremony.” (PSR ¶¶ 102-103.) And, after Rani-
               ere’s arrest, Bronfman funded his legal defense—including an initial
               deposit of approximately $5,000,000 to the fund from which her co-
               defendants’ legal fees were paid. (Gov’t Mem. at 27.) To date, Ms.



               5Barry Meier, Inside a Secretive Group Where Women Are Branded, N.Y. TIMES
               (Oct. 17, 2017), https://www.nytimes.com/2017/10/17/nyregion/nxivm-
               women-branded-albany.html?searchResultPosition=3




                                                  21
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 22 of 27 PageID #: 16378




               Bronfman has contributed $13,800,000 to an irrevocable trust created
               to pay the legal fees of Raniere and other co-defendants. (PSR. ¶ 190.)
               I find this behavior indicative of Ms. Bronfman’s allegiance to Rani-
               ere—whatever the cost, whomever it hurt—and highly relevant to the
               application of the § 3553(a) factors to Ms. Bronfman’s sentence. Ms.
               Bronfman came to learn details about DOS and faced a choice as to
               whose interests she would protect: Raniere’s or his victims’. She chose
               Raniere unequivocally, and to this day she has not clearly apologized
               for that choice, admitted that her actions were harmful, or conceded
               that her loyalty was misplaced.
               Ms. Bronfman repeatedly argues that she knew nothing about, and
               never funded, DOS. As I said earlier, I do not base my sentence on a
               finding that contradicts either of those claims. However, I do find it
               relevant that Ms. Bronfman seems to have a pattern of willful blind-
               ness when it comes to Raniere and his activities. As Lauren Salzman
               testified, Ms. Bronfman “didn’t want to know anything [about DOS]
               that she didn’t need to know.” (Tr. at 1863-64.) I find that testimony
               particularly credible because it would not be the first time that Ms.
               Bronfman exuded the sense that she wanted to participate in Rani-
               ere’s world while remaining unaware of its uglier aspects. For
               example, when she tried to get Stephen Herbits to convince authori-
               ties to bring criminal charges against Raniere-enemy Rick Ross,
               Bronfman told Herbits, “I don’t need to know who is funding [the ef-
               forts], how you stop that from continuing, in fact I don’t want to
               know—it just needs to be done, and quickly.” (Dec. 4, 2008 Bronfman
               Email) (emphasis added).
               I also find it relevant that Ms. Bronfman’s allegiance to Raniere shines
               through again and again. She has paid his legal fees and, to this day,
               maintains that he “greatly changed [her] life for the better.” (Bronfman
               Letter to Court at ECF p. 2.) That is consistent with both her actions, as
               described above, and what others have said about her. (See, e.g., Tr. at
               1863 (testimony of Lauren Salzman that Ms. Bronfman was “incredibly




                                                  22
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 23 of 27 PageID #: 16379




               loyal” and “incredibly dedicated” to Raniere).) Raniere and his adher-
               ents appear to understand Ms. Bronfman’s continued loyalty—even
               after his trial and conviction, during which all the details of his sexual
               abuse and exploitation became known to the world. For example, in a
               post-conviction call between Raniere and Jane Doe 3, Jane Doe 3 re-
               ported that Ms. Bronfman is “very good with you,” to which Raniere
               responded, “I don’t think her view of me has changed at all. If anything
               it’s gotten stronger.” (Gov’t Mem. at 57-58.) Later in the conversation,
               when discussing whether Jane Doe 3 could share with Ms. Bronfman
               an op-ed about DOS authored by Raniere, Raniere explained, “Yeah,
               oh, absolutely. Yeah. Anything with Clare.” (Id. at 58.) Raniere’s view
               that Ms. Bronfman remains loyal to him to this day only buttresses my
               conclusion that Ms. Bronfman was concerned, first and foremost, with
               protecting Raniere and attacking his enemies. That she personally
               feels like Raniere changed her life for the better is beside the point.
               And while she might not have known about DOS before receiving the
               collateral emails in September 2017, I find it clear that, in her own
               words, she did not want to know, either.

                        3.   Additional Factors
               In determining an appropriate sentence, I also consider the need for
               the sentence that I impose to reflect the seriousness of the offense,
               promote respect for the law, and provide just punishment. As I have
               mentioned, the offenses of conviction, particularly on Count One,
               were more serious here than those crimes might ordinarily be under
               other circumstances. The immigration-related offense is serious be-
               cause Ms. Bronfman’s dishonesty and misrepresentations were
               harmful not only to the federal government, but to the immigrants like
               Jane Doe 12 who were taken advantage of and put in a position of
               having to work for little or no pay. Likewise, Ms. Bronfman’s conduct
               with respect to Count Two had the effect of facilitating Raniere’s ef-
               forts to keep money out of his name. In terms of promoting respect
               for the law, I am mindful of Ms. Bronfman’s history of seeking to ma-
               nipulate the legal system to her advantage, both in her execution of




                                                  23
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 24 of 27 PageID #: 16380




               the offenses of conviction and, for example, by seeking to leverage her
               social connections to have criminal charges brought against Raniere’s
               critics. This is not a defendant who has shown great respect for the
               law, and a just punishment must take that into account.
               I also need to consider the extent to which the sentence will operate
               as a deterrent. Ms. Bronfman’s circumstances are rather unique: I
               don’t know how many other multimillionaires are out there, ready to
               devote the limitless resources at their disposal to supporting pyramid
               schemes run by dangerous criminals and stifling the voices of their crit-
               ics and victims. But in another sense, her circumstances are not so
               unique. She maintains that she was an innocent bystander to Raniere’s
               abhorrent conduct, completely blind to Raniere’s crimes and the sex
               trafficking that occurred within the Nxvim community. As I have said,
               I find that any such blindness was willful and cultivated, and Ms.
               Bronfman’s sentence can and should serve to deter other people who
               find themselves in situations in which they can choose to either con-
               front or avert their gaze from the harm wrought by their actions and
               the actions of those to whom they are close.
               I also need to consider whether the sentence will protect the public
               from further crimes committed by Ms. Bronfman. I believe that Ms.
               Bronfman has been chastened by this experience, and she has ex-
               pressed remorse for the crimes to which she has pleaded guilty. I don’t
               doubt her sincerity. It does, however, concern me that she continues
               to stand by Raniere and believe in his work, even as he stands con-
               victed of truly heinous conduct. Nonetheless, I don’t expect her to
               commit further crimes of this nature, regardless of the sentence I im-
               pose.
               I have considered the range of sentences that are available and the
               range suggested by the Sentencing Guidelines. There is no mandatory
               minimum sentence for the offenses of conviction, and Ms. Bronfman
               requests a non-custodial sentence. I have considered that possibility,
               but given the nature and circumstances of the offenses and the con-
               text in which they were committed, my view is that a non-custodial




                                                  24
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 25 of 27 PageID #: 16381




               sentence would be insufficient. I have considered sentences that are
               below the Guidelines range and sentences that are within that range.
               And I have considered sentences that are above that range, up to and
               including the statutory maximums of 10 years on Count One and 15
               years on Count Two. See 8 U.S.C. § 1324(a)(1)(B)(i); 18 U.S.C. §
               1028(b)(1)(D). Because these sentences may be imposed either con-
               currently or consecutively, the combined statutory maximum I can
               sentence Ms. Bronfman to is 25 years. See 18 U.S.C. § 3584(a).
               I have considered the need to avoid unwarranted sentence disparities
               between Ms. Bronfman and other defendants who have been con-
               victed of similar conduct. But I find, for the reasons I have explained,
               that the context of Ms. Bronfman’s criminal conduct places her in an
               altogether different category from other defendants who are con-
               victed of the same offenses, and therefore her circumstances defy
               easy comparison. I have also considered the threat that COVID-19
               poses to incarcerated persons and the humanitarian need to minimize
               our prison populations in light of the pandemic. Neither Ms.
               Bronfman’s age nor health condition, however, place her in the cate-
               gory of high-risk individuals, and I find that her conduct warrants a
               custodial sentence even during the pandemic.
               Finally, I have also considered the appropriateness of imposing a fine,
               as I am obligated to do subject to 18 U.S.C. § 3571, unless I find that
               Ms. Bronfman is unable to pay. Section 3571(b) permits me to impose
               a fine on each count of up to $250,000, for a total of $500,000. In ad-
               dition to the factors I have noted already, § 3572(a) sets out additional
               factors that I must consider in determining whether to impose a fine
               and, if I do, what the amount should be. These factors include Ms.
               Bronfman’s ability to pay and the financial burden that a fine will im-
               pose on her or anyone else. They also include the expected cost to the
               Government of her sentence. The Guidelines fine range for Ms.
               Bronfman’s offenses is between $10,000 and $95,000. (See U.S.S.G. §
               5E1.2(c)(3); see also PSR ¶ 202.) Ms. Bronfman points out that I may




                                                  25
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 26 of 27 PageID #: 16382




               not impose an excessive fine as punishment, and that I should not in-
               crease her fine above the suggested range simply on the basis of her
               ability to pay. (See Def. Reply at 21-22.)
               In light of Ms. Bronfman’s wealth, there is no question that she can
               afford to pay any fine that I might impose, up to and including the stat-
               utory maximum. As I have already explained, I find that the
               seriousness of her offenses, viewed in the context of her other con-
               duct and the conduct of her co-defendants to whom she remains
               loyal, justifies a serious sentence. As one aspect of that sentence, I am
               imposing the statutory maximum fine of $500,000. I select this fine
               amount not because Ms. Bronfman is wealthy, but because I believe
               that the nature and seriousness of her conduct warrants such a sub-
               stantial fine, and because I find that her personal financial
               circumstances do not preclude me from imposing it.

                   C.   Conclusion
               In determining an appropriate sentence, I am guided by the Second
               Circuit’s instruction that I use the Guidelines “as an initial benchmark,
               and then make an informed and individualized sentencing determina-
               tion, taking into account all the statutory factors.” United States v.
               Glass, 770 F. App’x 584, 587 (citing United States v. Cavera, 550 F.3d
               180, 189 (2d Cir. 2008) (en banc)). Applying the statutory factors to this
               case, I find that a substantial upward variance is appropriate. As the
               foregoing has made clear, I find that the nature and circumstances of
               Ms. Bronfman’s offenses exacted a harm not reflected in the Guide-
               lines and placed her conduct outside the ordinary realm for these
               offenses. I also find that a fair appreciation of her history and charac-
               teristics—including her repeated attempts to leverage her wealth and
               status as a sword against Raniere’s enemies and her decision, as she
               became aware of DOS, to remain steadfast in her support of Raniere—
               lead to the conclusion that a sentence greater than the upper limit of
               the Guidelines is warranted. The remaining statutory factors likewise
               reflect the need for an above-Guidelines sentence in this case.




                                                  26
Case 1:18-cr-00204-NGG-VMS Document 936 Filed 09/30/20 Page 27 of 27 PageID #: 16383




                  I therefore sentence Ms. Bronfman as follows: a prison sentence of 81
                  months, which is three times the high end of the Guidelines range and
                  which takes into account the severity of Ms. Bronfman’s illegal behav-
                  ior; a fine in the amount of $500,000, the statutory maximum, payable
                  immediately; a $200 Special Assessment, also due immediately; three
                  years of post-incarceration supervised release on each count, to be
                  served concurrently; and restitution of $96,605.25 to Jane Doe 12 on
                  Count One. Finally, I also enter a forfeiture money judgment of
                  $6,000,000—which Ms. Bronfman consented to in her plea agree-
                  ment—payable within 30 days.
         SO ORDERED.


         Dated:      Brooklyn, New York
                     September 30, 2020

                                                                _/s/ Nicholas G. Garaufis_
                                                                NICHOLAS G. GARAUFIS
                                                                United States District Judge




                                                   27
